DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (2015/0336768).
Otsuka et al. disclose an elevator safety device (8) for restricting movement of an elevator car (5) of an elevator system (figure 1) along its pathway in order to prevent the elevator car (5) from moving beyond at least one limit position (abstract; and paragraphs 31-33 and 42-43), wherein the elevator safety device (8) is configured for performing at least one learning run for setting the at least one limit position (paragraphs 45-49 and 58), wherein the at least one limit position is above an uppermost landing or below a lowest landing (paragraphs 53-58; wherein the controller (7), controls the car (5) based on the safety monitor (8). The stop limit can be above the uppermost landing or below the lowest landing).

Otsuka et al. disclose the elevator safety device, wherein the at least one limit position is set to at least one preliminary value before the learning run has been performed (paragraphs 45-48).
Otsuka et al. disclose the elevator safety device, wherein the at least one limit position includes different limit positions for normal operation and for maintenance operation of the elevator system (paragraphs 45-46).
Otsuka et al. disclose the elevator safety device, wherein the elevator safety device (8) is configured for performing a confirmation run for confirming the at least one limit position set in the at least one learning run (paragraphs 50-55).
Otsuka et al. disclose the elevator system, wherein the elevator system is a pitless elevator system or comprises a pit, in particular a low pit (figures 1, 5, and 6).

Allowable Subject Matter
Claims 6 and 13-14 are allowed.




Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
The applicant argues that “the sections of Otsuka refer to learning the position …”  And states “Otsuka does not the disclose – wherein the elevator safety device is configured for performing at least one learning run … wherein the at least one limit position is above an uppermost ….landing.”  However, the examiner believes the limitation is met by the language in Otsuka, wherein a controller 7, controls the limit position above an uppermost landing based on the safety control device 8 as discussed above.  The limit position can be at any position preferred by the developer or user based on the safety device via the controller.  For the reasons pointed out above, as seen in Otsuka, the majority of the claims remain rejected.  Claims 6 and 13-14 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF7/16/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837